UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7422



CHARLES R. LABOONE,

                                            Plaintiff - Appellant,

          versus


EDWARD W. MURRAY, Director, Virginia Depart-
ment of Corrections; RONALD ANGELONE, Succes-
sor to the Director of the Virginia Department
of Corrections; RICHARD A. YOUNG, Regional
Administrator of the Virginia Department of
Corrections; WILLIAM SHELTON LAWHON, Warden of
Keen Mountain Correctional Center; GEORGE
DEEDS, Successor to Warden of Keen Mountain
Correctional Center; MAGGIE WATKINS, Assistant
Warden of Programs of Keen Mountain Correc-
tional Center; RICHARD BECK, Assistant Warden
of Keen Mountain Correctional Center; D.
TRAVERSE, Operations Officer of Keen Mountain
Correctional Center; JOHN #1 DOE, Records
Manager of Keen Mountain Correctional Center;
DAVID SALDATO, Treatment Programs Supervisor
of Keen Mountain Correctional Center; ROWLAND
VILLARS, and his Successor Counselor of Keen
Mountain Correctional Center; JOHN #2 DOE,
Counselor's Successor of Keen Mountain Correc-
tional; CAPTAIN ASAL, Security Director of
Keen Mountain Correctional Center; E. ISAAC,
Security Shift Commander of Keen Mountain
Correctional Center; VIRGIL LEE ROY HALL, "B"
Building Sergeant of Keen Mountain Correction-
al Center; JOHN #3 DOE, Institutional Investi-
gator of Keen Mountain Correctional Center;
SERGEANT BLANSETT, Institutional Investigator
Successor of Keen Mountain Correctional
Center; SERGEANT HORTON, Institutional Inves-
tigator Blansett's Successor of Keen Mountain
Correctional Center; JOHN #4 DOE, "A" Building
Sergeant of Keen Mountain Correctional Center;
JANE DOE, "A" Building Control Booth Officer;
JOHN #5 DOE, "A" Building Control Booth Offi-
cer; OFFICER KENDRICK, "A" Building Floor
Officer of Keen Mountain Correctional Center;
LIEUTENANT MCCROWSKY, 2 PM - 10 PM Security
Officer of Keen Mountain Correctional Center;
DOCTOR QUINONES, Institutional Physician of
Keen Mountain Correctional Center; DOCTOR
REEDY, Institutional Dentist of Keen Mountain
Correctional Center; NURSE ROARKE, Institu-
tional Nurse of Keen Mountain Correctional
Center, and other officials, agents, and
employees of the Virginia Department of
Corrections and Keen Mountain Correctional
Center whose names and titles are unknown,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-288-R)


Submitted:   February 12, 1998        Decided:   February 26, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles R. LaBoone, Appellant Pro Se.       Collin Jefferson Hite,
SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and orders and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. LaBoone v. Murray, No. CA-97-288-R (W.D. Va. Aug.
27, 1997). Appellant's motion for appointment of counsel is denied.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                3